EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Konstantin Chaus (Reg. No. 72523) on 09/08/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.
1.	(Currently Amended) A method comprising:
tracking, by a hypervisor running on a host computer system, resource usage by a virtual machine managed by the hypervisor;
receiving, by the hypervisor, a virtual processor (“vCPU”) assignment request from a virtual device driver running on the virtual machine;
assigning a vCPU for executing a task associated with the vCPU assignment request;
creating an execution thread implementing the vCPU; 
scheduling the execution thread to run on a physical CPU of the host computer system; 
causing the virtual device driver to execute the task using the vCPU; and
excluding utilization of the vCPU from the resource usage tracked by the hypervisor.
2.	(Original) The method of claim 1, wherein the vCPU assignment request identifies the task to be executed by the virtual machine.
3.	(Cancelled)
4.	(Original) The method of claim 1, wherein the task comprises at least one of: a memory ballooning task or a migration notification task.
5.	(Original) The method of claim 1, further comprising: un-assigning the vCPU from the virtual machine.
6.	(Original) The method of claim 1, wherein the virtual device driver is a vCPU driver.  
7.	(Original) The method of claim 1, further comprising: excluding utilization of the vCPU from a resource utilization report for the virtual machine.
8.	(Original) The method of claim 1, further comprising:
causing the virtual device driver to report a presence of the vCPU to the virtual machine.
9.	(Currently Amended) A system, comprising:
a memory;
a processing device operatively coupled to the memory, the processing device configured to:
track resource usage by a virtual machine managed by a hypervisor running on a host computer system;
receive a virtual processor (“vCPU”) assignment request from a virtual device driver running on the virtual machine;
assign a vCPU for executing a task associated with the assignment; 
request by creating an execution thread implementing the vCPU; 
schedule the execution thread to run on a physical CPU of the host computer system;
cause the virtual device driver to execute the task using the vCPU; and
exclude utilization of the vCPU from the resource usage tracked by the hypervisor.
10.	(Original) The system of claim 9, wherein the assignment request identifies the task to be executed by the virtual machine.
11.	(Cancelled) 
12.	(Original) The system of claim 9, wherein the task comprises at least one of: a memory ballooning task or a migration notification task. 
13.	(Original) The system of claim 9, wherein the processing device is further configured to un-assign the vCPU from the virtual machine.
14.	(Original) The system of claim 9, wherein the virtual device driver is a vCPU driver. 
15.	(Original) The system of claim 9, wherein the processing device is further configured to: exclude utilization of the vCPU from a resource utilization report for the virtual machine.
16.	(Currently Amended) A non-transitory machine-readable storage medium storing instructions that cause a processing device to:
track resource usage by a virtual machine managed by a hypervisor running on a host computer system;
receive a virtual processor (“vCPU”) assignment request from a virtual device driver running on the virtual machine;
assign a vCPU for executing a task associated with the assignment request; 
create an execution thread implementing the vCPU; 
scheduling the execution thread to run on a physical CPU of the host computer system;
cause the virtual device driver to execute the task using the vCPU; and
excluding utilization of the vCPU from the resource usage tracked by the hypervisor.
17.	(Original) The non-transitory machine-readable storage medium of claim 16, wherein the assignment request identifies the task to be executed by the virtual machine.
18.	(Cancelled) 
19.	(Original) The non-transitory machine-readable storage medium of claim 16, wherein the task comprises at least one of: a memory ballooning task or a migration notification task. 
20.	(Original) The non-transitory machine-readable storage medium of claim 16, further causing the processing device to un-assign the vCPU from the virtual machine.

REASONS FOR ALLOWANCE
	
Claims 1, 2, 4-10, 12-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 16.

The features as recited in independent claims 1, 9, and 16: “receiving, by the hypervisor, a virtual processor (“vCPU”) assignment request from a virtual device driver running on the virtual machine; assigning a vCPU for executing a task associated with the vCPU assignment request; creating an execution thread implementing the vCPU;  scheduling the execution thread to run on a physical CPU of the host computer system; causing the virtual device driver to execute the task using the vCPU; and excluding utilization of the vCPU from the resource usage tracked by the hypervisor”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199